ACCEPTED
                                                                                          04-15-00059-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     4/14/2015 2:35:18 PM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK



                        IN THE COURT OF APPEALS
               FOR THE 4TH DISTRICT, AT SAN ANTONIO, TEXAS
                                                             FILED IN
                       CAUSE NUMBER 04-15-00059-CV     4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                       YVONNE E. PERRYMAN, APPELLANT               04/14/2015 2:35:18 PM
                                                                      KEITH E. HOTTLE
                                           V.                               Clerk

          CECILIA A. ROBINSON AND CECIL L. JONES, JR., APPELLEES


            NOTICE OF INTENT TO ABANDON APPEAL
      Appellant Yvonne E. Perryman files this statement indicating that she no

 longer desires to pursue this appeal.
                                         Respectfully submitted,


                                         By: /S/ Kevin D. Hays
                                         Kevin D. Hays
                                         State Bar ID Number: 24074381
                                         Email: Kevin@Hayslaw.net
                                         321 Jackson
                                         San Antonio, Texas 78212
                                         Telephone: (210) 226-4878
                                         Facsimile: (210) 807-8805
                                         Attorney for Appellant


                         CERTIFICATE OF SERVICE

      I certify that on April 14, 2015 a true and correct copy of this notice was
served by fax on Steven F. Woolridge at (210) 223-6372 and filed in the Trial Court.


                                         /S/ Kevin D. Hays
                                          Kevin D. Hays